Exhibit 10.12

 

THIS WARRANT CERTIFICATE WILL BE VOID IF NOT EXERCISED PRIOR TO
5:00 P.M., NEW YORK CITY TIME, ON AUGUST 7, 2020

 

WARRANT TO PURCHASE

 

493,402 SHARES OF COMMON STOCK OF

 

GENCO SHIPPING & TRADING LIMITED

 

PURSUANT TO THE GENCO SHIPPING & TRADING LIMITED 2014 MANAGEMENT INCENTIVE PLAN

 

ISSUE DATE:  August 7, 2014

 

No. W-5

 

This certifies that, for value received, John C. Wobensmith (the “Holder”), is
entitled to purchase from Genco Shipping & Trading Limited, a Marshall Islands
corporation (the “Company”), subject to the terms and conditions hereof and the
Plan, at any time before 5:00 p.m., New York time, on August 7, 2020, the number
of fully paid and non-assessable shares of common stock of the reorganized
Company authorized and issued pursuant to the Prepack Plan and the articles of
incorporation of the reorganized Company (“Common Stock”) set forth above at the
Exercise Price (as defined herein).  The Exercise Price and the number and kind
of shares purchasable hereunder are subject to adjustment from time to time as
provided in Article III of this Warrant Certificate.  The initial Exercise Price
shall be $28.73.  In the event of any conflict between the terms hereof and the
Plan, the terms of the Plan shall control.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definition of Terms.  As used in
this Warrant Certificate, the following capitalized terms shall have the
following respective meanings:

 

(a)                                 “Affiliate” has the meaning set forth in
Rule 12b-2 of the Exchange Act.

 

(b)                                 “Business Day” means any day on which
commercial banks are not authorized or permitted to close in the City of New
York, Borough of Manhattan.

 

(c)                                  “Closing Sale Price” of the Common Stock on
any date of determination means:

 

(i)                                     if the Common Stock is listed on the New
York Stock Exchange or The NASDAQ Stock Market on such date, the average closing
sale price per share of the Common Stock (or if no closing sale price is
reported, the average of the closing bid and closing ask prices or, if more than
one in either case, the average of the average closing bid and the average
closing ask prices) for the ten (10) consecutive trading days immediately prior
to such

 

--------------------------------------------------------------------------------


 

date of determination, as reported by the New York Stock Exchange or The NASDAQ
Stock Market, as applicable;

 

(ii)                                  if the Common Stock is not listed on the
New York Stock Exchange or The NASDAQ Stock Market on such date, the average
closing sale price per share of the Common Stock (or if no closing sale price is
reported, the average of the high bid and low asked prices or, if more than one
in either case, the average of the average high bid and low asked prices) for
the ten (10) consecutive trading days immediately prior to such date of
determination, as reported in composite transactions for the principal U.S.
national or regional securities exchange on which the Common Stock is traded;

 

(iii)                               if the Common Stock is not listed on a U.S.
national or regional securities exchange, the average last quoted sale price for
the Common Stock (or, if no sale price is reported, the average of the high bid
and low asked price for such date) for the ten (10) consecutive trading days
immediately prior to such date of determination, in the over-the-counter market
as reported by OTC Markets Group Inc. or other similar organization; or

 

(iv)                              in all other cases, as determined in good
faith by the Board of Directors of the Company (“Board of Directors”).

 

The Closing Sale Price shall be determined without reference to early hours,
after hours or extended market trading.

 

The Closing Sale Price shall be appropriately adjusted by the Company in good
faith if the “ex date” (as hereinafter defined) for any event (other than the
issuance or distribution requiring such computation) occurs during the ten
(10) consecutive trading days immediately prior to the day as of which “Current
Sale Price” is being determined.

 

For these purposes the term “ex date”, when used:

 

(i)                                     with respect to any issuance or
distribution, means the first (1st) date on which the Common Stock trades
regular way on the relevant exchange or in the relevant market from which the
Closing Price was obtained without the right to receive such issuance or
distribution;

 

(ii)                                  with respect to any subdivision or
combination of shares of Common Stock, means the first (1st) date on which the
Common Stock trades regular way on such exchange or in such market after the
time at which such subdivision or combination becomes effective; and

 

(iii)                               with respect to any tender or exchange
offer, means the first (1st) date on which the Common Stock trades regular way
on such exchange or in such market after the expiration time of such offer.

 

Whenever such adjustments shall be made to the Current Sale Price as may be
necessary or appropriate to effectuate the intent of this Warrant and to avoid
unjust or inequitable results as determined in good faith by the Board of
Directors.

 

2

--------------------------------------------------------------------------------


 

(d)                                 “Common Stock” has the meaning set forth in
the preamble, and shall include any successor security as a result of any
recapitalization, reorganization, reclassification or similar transaction
involving the Company.

 

(e)                                  “Company” has the meaning set forth in the
preamble.

 

(f)                                   “Date of Issuance” means August 7, 2014.

 

(g)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(h)                                 “Exercise Date” means any date, on or prior
to the expiration of the Exercise Period, on which the Holder exercises the
right to purchase the Warrant Exercise Shares, in whole or in part, pursuant to
and in accordance with the terms and conditions described herein.

 

(i)                                     “Exercise Form” has the meaning set
forth in Section 2.4(b) hereof.

 

(j)                                    “Exercise Period” has the meaning set
forth in Section 2.2(c) hereof.

 

(k)                                 “Exercise Price” has the meaning set forth
in Section 2.1(a) hereof.

 

(l)                                     “Fully Diluted” means all Common Stock
outstanding as of the applicable measurement date together with all Common Stock
then issuable upon (i) the conversion of convertible securities of the Company
at the then applicable conversion rate, and (ii) the exercise of any options or
warrants then exercisable for Common Stock; provided, that, for purposes of
clauses (i) and (ii), all conditions to the convertibility and/or exercisability
of convertible securities, options and warrants of the Company, shall be deemed
to have been satisfied.

 

(m)                             “Governmental Authority” means any
(i) government, (ii) governmental or quasi- governmental authority of any nature
(including any governmental agency, branch, department, official or entity and
any court or other tribunal) or (iii) body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power of any nature, in each case, whether federal, state,
local, municipal, foreign, supranational or of any other jurisdiction.

 

(n)                                 “Holder” has the meaning set forth in the
preamble.

 

(o)                                 “Immediate Family Members”  has the meaning
set forth in Section 4.1 hereof.

 

(p)                                 “Initial Per Share Value” has the meaning
set forth in Section 3.1(f) hereof.

 

(q)                                 “Law” means all laws, statutes, rules,
regulations, codes, injunctions, decrees, orders, ordinances, registration
requirements, disclosure requirements and other pronouncements having the effect
of law of the United States, the Republic of the Marshall

 

3

--------------------------------------------------------------------------------


 

Islands, any foreign country or any domestic or foreign state, county, city or
other political subdivision or of any Governmental Authority.

 

(r)                                    “Organic Change” means any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of a majority of the Company’s assets or other transaction, in each case which
is effected in such a way that the holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) cash, stock, securities
or other assets or property with respect to or in exchange for Common Stock,
other than a transaction which triggers an adjustment pursuant to Sections
3.1(a), (b) or (c).

 

(s)                                   “Person” means any individual, firm,
corporation, partnership, limited partnership, limited liability company,
association, indenture trustee, organization, joint stock company, joint
venture, estate, trust, governmental unit or any political subdivision thereof,
or any other entity (as such term is defined in the Bankruptcy Code).

 

(t)                                    “Plan” means the 2014 Management
Incentive Plan of the Company, as amended from time to time.

 

(u)                                 “Prepack Plan” means the “Prepackaged Plan
of Reorganization of the Debtors Under Chapter 11 of the Bankruptcy Code,” dated
April 16, 2014 (as such plan may be modified, amended or supplemented from time
to time).

 

(v)                                 “Pro Rata Portion of the Warrant” has the
meaning set forth in Section 2.3(b)(i).

 

(w)                               “Pro Rata Repurchase Offer” means any offer to
purchase shares of Common Stock by the Company or any Affiliate thereof pursuant
to (i) any tender offer or exchange offer subject to Section 13(e) or 14(e) of
the Exchange Act or Regulation 14E promulgated thereunder or (ii) any other
offer available to substantially all holders of Common Stock to purchase or
exchange their shares of Common Stock, in the case of both (i) or (ii), whether
for cash, shares of capital stock of the Company, other securities of the
Company, evidences of indebtedness of the Company or any other Person or any
other property (including, without limitation, shares of capital stock, other
securities or evidences of indebtedness of a Subsidiary), or any combination
thereof, effected while the Warrant is outstanding.  The “effective date” of a
Pro Rata Repurchase Offer shall mean the date of acceptance of shares for
purchase or exchange by the Company under any tender or exchange offer which is
a Pro Rata Repurchase Offer or the date of purchase with respect to any Pro Rata
Repurchase Offer that is not a tender or exchange offer.

 

(x)                                 “Securities Act” means the Securities Act of
1933, as amended.

 

(y)                                 “Service” means a continuous time period
during which the Holder is at least one of the following:  an employee or a
director of, or a consultant to, the Company.

 

(z)                                  “Subsidiary” means, with respect to any
Person, any corporation, partnership, limited liability company or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors is at the time owned or
controlled, directly or

 

4

--------------------------------------------------------------------------------


 

indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a partnership, limited liability
company or other business entity (other than a corporation), a majority of the
partnership, limited liability company or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a partnership, limited liability company or other
business entity if such Person or Persons shall be allocated a majority of
partnership, limited liability company or other business entity gains or losses
or shall be or control the general partner, the managing member or entity
performing similar functions of such partnership, limited liability company or
other business entity.

 

(aa)                          “Third Party Cash Sale” means in any such case
with a purchaser that is not an Affiliate of the Company: (i) any merger,
consolidation, or other similar transaction or series of transactions to which
the Company is a party and pursuant to which the Company is not the surviving
Person in such transaction and the consideration received by the Company’s
shareholders (directly or indirectly) consists solely of cash or (ii) the sale
or other disposition of all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole and the consideration received by the
Company’s shareholders (directly or indirectly) consists solely of cash.

 

(bb)                          “Third Party Sale Price” means, with respect to
any Third Party Cash Sale, the quotient of (x) the aggregate cash consideration
received by the shareholders (directly or indirectly) in connection with the
applicable Third Party Cash Sale, divided by (y) the number of Fully Diluted
Shares of Common Stock outstanding immediately before the Third Party Sale
Closing.

 

(cc)                            “Warrant Exercise Shares” means the shares of
Common Stock issued upon the applicable exercise of a Warrant.

 

Section 1.2                                    Rules of Construction.

 

(a)                                             The singular form of any word
used herein, including the terms defined in Section 1.1 hereof, shall include
the plural, and vice versa.  The use herein of a word of any gender shall
include correlative words of all genders.

 

(b)                                             Unless otherwise specified,
references to Articles, Sections and other subdivisions of this Warrant are to
the designated Articles, Sections and other subdivision of this Warrant as
originally executed.  The words “hereof,” “herein,” “hereunder” and words of
similar import refer to this Warrant as a whole.

 

(c)                                              References to “$” are to
dollars in lawful currency of the United States of America.

 

(d)                                             The Exhibits attached hereto are
an integral part of this Warrant.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II

 

TERMS AND EXERCISE OF WARRANT

 

Section 2.1                                    Exercise Price.  Each Warrant
shall entitle the Holder to, subject to the provisions of the Plan and of this
Warrant Certificate, the right to purchase from the Company the number of shares
of Common Stock, at the price of $28.73 per share (as the same may be hereafter
adjusted in accordance herewith, the “Exercise Price”), specified on the first
page of this Warrant Certificate.

 

Section 2.2                                    Exercise Period.  Subject to the
further provisions of this Warrant Certificate, the Warrant shall be exercisable
as follows:

 

(a)                                 Subject to Section 2.2(b), the Warrant shall
become exercisable with respect to a number of whole shares equal to one-third
(1/3) of the shares subject to the Warrant on each of the first three
(3) anniversaries of the Date of Issuance (rounding down to the nearest whole
share on each of the first two (2) anniversaries and rounding up on the third
(3rd) anniversary).  Each such anniversary is referred to as a “Vesting Date.”

 

(b)                                 In the event of a Change in Control of the
Company, as defined in the Plan, the Warrant shall become exercisable in full on
the effective date of the Change in Control.

 

(c)                                  The Warrant may be exercised by the Holder
thereof, in whole or in part (but not as to a fractional share of Common Stock),
at any time and from time to time after the Warrant becomes exercisable in
accordance with Sections 2.2(a) and 2.2(b) hereof and prior to 5:00 P.M., New
York time on the sixth (6th) anniversary hereof, unless terminated earlier
pursuant to this Warrant Certificate or the Plan (the “Exercise Period”).  To
the extent that the Warrant or portion thereof is not exercised prior to the
expiration of the Exercise Period, it shall be automatically cancelled with no
action by any Person, and with no further rights thereunder, upon such
expiration.

 

Section 2.3                                    Termination of Service

 

(a)                                 If the Holder’s Service is terminated for
cause, as defined in the Plan, or if the Holder resigns without Good Reason (as
defined in the Holder’s Employment Agreement with the Company dated as of
September 21, 2007, as amended (the “Employment Agreement”), the Warrant, to the
extent not theretofore exercised, shall terminate upon the commencement of
business on the date of the Holder’s termination of Service.

 

(b)                                 If the Holder’s Service is terminated by the
Company without cause, as defined in the Plan, or by the Holder for Good Reason,
then the Warrant shall fully vest and become immediately exercisable as of the
date of such termination of Service and shall remain exercisable until the
expiration of the Exercise Period.

 

(c)                                  If the Holder’s Service is terminated due
to the Holder’s death or disability (as defined below), then the Pro Rata
Portion of the Warrant (as defined below) shall become exercisable as of such
date in addition to the portion of the Warrant which is already exercisable as
of such date.  The Warrant, to the extent exercisable as of the date of
termination (including,

 

6

--------------------------------------------------------------------------------


 

but not limited to, the Pro Rata Portion of the Warrant), shall remain
exercisable until the one year anniversary of such termination (but in no event
beyond the expiration of the Exercise Period), and the Warrant, to the extent
not exercisable as of the date of termination, shall expire as of the date of
termination.  For the purposes of this Section 2.3(c):

 

(i)                                     The “Pro Rata Portion of the Warrant”
shall mean that number of shares with respect to which the Warrant that would
become exercisable on the next Vesting Date multiplied by a fraction, the
denominator of which is twelve (12) and the numerator of which is the number of
completed months (measured from the day of the month of the Vesting Date to the
same day of the following month) between the immediately preceding Vesting Date
(or the Date of Issuance, if there is no preceding Vesting Date) and the date of
termination of Service.

 

(ii)                                  “Disability” shall mean any physical or
mental condition that would qualify the Holder for a disability benefit under
the long-term disability plan maintained by the Company or, if there is no such
plan, a physical or mental condition that prevents the Holder from performing
the essential functions of the Holder’s position (with or without reasonable
accommodation) for a period of six (6) consecutive months.  The existence of a
disability shall be determined by the Company.

 

(d)                                 If the Holder’s Service is terminated other
than as set forth above, the Holder may exercise the Warrant (i) only to the
extent that the Holder was entitled to exercise the Warrant on the termination
of Service date; and (ii) exercise must occur within three (3) months after
termination of Service but in no event after the original expiration date of the
Warrant.

 

Section 2.4                                    Method of Exercise.

 

(a)                                 In connection with the exercise of the
Warrant, the Exercise Price shall be paid as provided in this Section 2.4(a). 
In connection with the exercise of the Warrant, the Holder of such Warrant shall
exchange the Common Stock purchase rights represented thereby by surrendering
such Warrant to the Company, together with a written notice to the Company that
the Holder is exchanging the Warrant (or a portion thereof) for the number of
Warrant Exercise Shares being exercised, up to the aggregate number of Warrant
Exercise Shares for which this Warrant Certificate is exercisable, specified in
the notice, from which the Company shall withhold and not issue to such Holder,
in payment of the Exercise Price thereof, a number of such Warrant Exercise
Shares equal to (x) the number of Warrant Exercise Shares for which the Warrant
is being exercised, multiplied by (y) the Exercise Price, and divided by (z) the
Closing Sale Price on the Exercise Date (and such withheld shares shall no
longer be issuable under the Warrant, and the Holder shall not have any rights
or be entitled to any payment with respect to such withheld shares); provided,
however, that the shares withheld, when valued based on the fair market value
determined under Treasury Regulation 1.409A-1(b)(5)(iv)(A), shall have a value
not less than the aggregate Exercise Price.  The issuance of any shares shall be
subject to Section 3.6 of the Plan with respect to withholding of taxes and the
Company may appropriately reduce the number of Warrant Exercise Shares in order
to satisfy any withholding obligation.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Subject to the terms and conditions of the
Plan and this Warrant Certificate, the Holder of a Warrant may exercise, in
whole or in part, such Holder’s right to purchase the Warrant Exercise Shares
issuable upon exercise of such Warrant, by providing an exercise form for the
election to exercise such Warrant (“Exercise Form”) substantially in the form of
Exhibit A hereto, properly completed and duly executed by the Holder thereof to
the Company.

 

(c)                                  Any exercise of the Warrant pursuant to the
terms of this Warrant Certificate shall be irrevocable and shall constitute a
binding agreement between the Holder and the Company, enforceable in accordance
with its terms.

 

(d)                                 Upon receipt of an Exercise Form pursuant to
Section 2.4(a), the Company shall:

 

(i)                                     examine such Exercise Form and all other
documents delivered to it by or on behalf of Holder as contemplated hereunder to
ascertain whether or not, on its face, such Exercise Form and any such other
documents have been executed and completed in accordance with their terms and
the terms hereof; and

 

(ii)                                  if an Exercise Form or other document
appears, on its face, to have been improperly completed or executed or some
other irregularity in connection with the exercise of the Warrant exists,
endeavor to inform the appropriate parties (including the person submitting such
instrument) of the need for fulfillment of all requirements, specifying those
requirements which appear to be unfulfilled.

 

(e)                                  The Company reserves the right to
reasonably reject any and all Exercise Forms that it determines, in its sole
discretion, are not in proper form or for which any corresponding agreement by
the Company to exchange would, in the opinion of the Company, be unlawful.  Any
such determination by the Company shall be final and binding on the Holder,
absent manifest error.  Moreover, the Company reserves the absolute right to
waive any of the conditions to any particular exercise of Warrant or any defects
in the Exercise Form(s) with regard to any particular exercise of the Warrant. 
The Company shall not be under any duty to give notice to the Holder of any
irregularities in any exercise of the Warrant, nor shall it incur any liability
for the failure to give such notice.

 

Section 2.5                                    Issuance of Common Stock.

 

(a)                                 Upon exercise of the Warrant pursuant to
Section 2.4, the Company shall promptly at its expense, and in no event later
than five (5) Business Days thereafter, cause to be issued to the Holder of the
Warrant the total number of whole shares of Common Stock for which the Warrant
is being exercised, subject to Section 2.4(a) (as the same may be hereafter
adjusted pursuant to Article III) in such denominations as are requested by the
Holder.

 

(b)                                 Notwithstanding the five (5) Business Day
period described in Section 2.5(a), the Warrant Exercise Shares shall be deemed
to have been issued to the Holder at the time at which all of the conditions to
such exercise have been fulfilled, and the Holder shall be deemed for all
purposes to have become the holder of such Warrant Exercise Shares at such time.

 

8

--------------------------------------------------------------------------------


 

(c)                                  If less than all of the shares evidenced by
the Warrant Certificate are exercised at any time prior to the termination of
the Exercise Period, a new Warrant Certificate or Warrant Certificates shall be
issued for the remaining number of shares evidenced by the Warrant Certificate.

 

Section 2.6                                    Reservation of Shares.   The
Company shall at all times reserve and keep available out of its authorized but
unissued shares of Common Stock solely for the purpose of issuance upon the
exercise of the Warrant, a number of shares of Common Stock equal to the
aggregate Warrant Exercise Shares issuable upon the exercise of the Warrant. 
The Company shall use commercially reasonable efforts to take all such actions
as may be necessary to assure that all such shares of Common Stock may be so
issued without violating the Company’s governing documents or any requirements
of any national securities exchange upon which shares of Common Stock may be
listed.  The Company shall not take any action which would cause the number of
authorized but unissued shares of Common Stock to be less than the number of
such shares required to be reserved hereunder for issuance upon exercise of the
Warrant.

 

Section 2.7                                    Fractional Shares. 
Notwithstanding any provision to the contrary contained in this Warrant
Certificate, the Company shall not be required to issue any fraction of a share
of its capital stock in connection with the exercise of the Warrant, and in any
case where the Holder would, except for the provisions of this Section 2.7, be
entitled under the terms of the Warrant to receive a fraction of a share upon
the exercise of the Warrant, the Company shall, upon the exercise of the
Warrant, issue or cause to be issued only the largest whole number of Warrant
Exercise Shares issuable upon such exercise (and such fraction of a share will
be disregarded, and the Holder shall not have any rights to be entitled to any
payment with respect to such fraction of a share); provided, that if more than
one Warrant is presented for exercise at the same time by the same Holder, the
number of whole Warrant Exercise Shares which shall be issuable upon the
exercise thereof shall be computed on the basis of the aggregate number of
Warrant Exercise Shares issuable upon exercise of all such Warrants.

 

Section 2.8                                    Public Offering.  Notwithstanding
any other provision hereof, if an exercise of any portion of a Warrant is to be
made in connection with a registered public offering or the sale of the Company,
the exercise of any portion of such Warrant may, at the election of the holder
thereof, be conditioned upon the consummation of such registered public offering
or sale of the Company, in which case such exercise shall be deemed to be
effective concurrently with the consummation of such transaction.

 

Section 2.9                                    Close of Books; Par Value.  The
Company shall not close its books against the transfer of any Warrant or any
Warrant Exercise Shares in any manner which interferes with the timely exercise
of such Warrant.  The Company shall use commercially reasonable efforts to, from
time to time, take all such action as may be necessary to assure that the par
value per share of the unissued shares of Common Stock acquirable upon exercise
of each Warrant is at all times equal to or less than the Exercise Price then in
effect.

 

Section 2.10                             Payment of Taxes.   The Company shall
not be required to pay any tax or other charge imposed in respect of any
transfer involved in the issue and delivery of any shares of Common Stock
(including certificates therefor) or payment of cash or other property to any
recipient other than the Holder of the Warrant surrendered upon the exercise of
a Warrant, and in

 

9

--------------------------------------------------------------------------------


 

case of such transfer or payment, the Company shall not be required to issue or
deliver any shares or pay any cash until (a) such tax or charge has been paid or
an amount sufficient for the payment thereof has been delivered to the Company
or (b) it has been established to the Company’s satisfaction that any such tax
or other charge that is or may become due has been paid.

 

ARTICLE III

 

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF
WARRANT EXERCISE SHARES

 

In order to prevent dilution of the rights granted under each Warrant, the
Exercise Price shall be subject to adjustment from time to time as provided in
this Article III, and the number of shares of Common Stock obtainable upon
exercise of each Warrant shall be subject to adjustment from time to time as
provided in this Article III; provided, however, that no such adjustment shall
be made to the extent that it would cause the Warrant to be subject to tax under
Section 409A of the Internal Revenue Code of 1986, as amended.

 

Section 3.1                                    Adjustments.

 

(a)                                 Subdivision or Combination of Common Stock. 
If the Company at any time after the issuance of the Warrant but prior to the
expiration of the Exercise Period subdivides (by any stock split, stock dividend
or reclassification) the Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced, and the number of Warrant Exercise Shares issuable upon
exercise of the Warrant shall be proportionately increased.  If the Company at
any time prior to the expiration of the Exercise Period combines (by reverse
stock split, or reclassification) the Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such subdivision shall
be proportionately increased and the number of Warrant Exercise Shares issuable
upon exercise of the Warrant shall be proportionately decreased. Any adjustment
under this Section 3.1(a) shall become effective immediately upon the
effectiveness of such subdivision or combination.

 

(b)                                 Distributions. If the Company at any time
after the issuance of the Warrant but prior to the expiration of the Exercise
Period fixes a record date for the making of a distribution to all holders of
shares of the Common Stock of securities, evidences of indebtedness, assets,
cash, rights or warrants (excluding dividends or distributions referred to in
Section 3.1(a)), then, in each such case, the Exercise Price in effect prior to
such record date shall be adjusted thereafter to the price determined by the
following formula:

 

EP1 = EP0  x (CP0 - FV)/CP0

 

where

 

EP1

 

=

 

the Exercise Price in effect immediately following the application of the
adjustments in this Section 3.1(b);

 

 

 

 

 

EP0

 

=

 

the Exercise Price in effect immediately prior to the application

 

10

--------------------------------------------------------------------------------


 

 

 

 

 

of the adjustments in this Section 3.1(b);

 

 

 

 

 

CP0

 

=

 

the Closing Sale Price of the Common Stock on the last trading day preceding the
first date on which the Common Stock trades regular way without the right to
receive such distribution; and

 

 

 

 

 

FV

 

=

 

the amount of cash and/or the fair market value of the securities, evidences of
indebtedness, assets, rights or warrants to be so distributed in respect of one
share of Common Stock, as determined by the Board of Directors, acting in good
faith.

 

Such adjustment shall be made successively whenever such a record date is fixed.
In such event, the number of Warrant Exercise Shares issuable upon the exercise
of the Warrant represented by this Warrant Certificate shall be increased to the
number obtained by dividing (x) the product of (1) the number of Warrant
Exercise Shares issuable upon the exercise of the Warrant represented by this
Warrant Certificate before such adjustment, and (2) the Exercise Price in effect
immediately prior to the adjustment by (y) the new Exercise Price immediately
following such adjustment.

 

In the event that such distribution is not so made, the Exercise Price and the
number of Warrant Exercise Shares issuable upon exercise of the Warrant then in
effect shall be readjusted, effective as of the date when the Board of Directors
determines not to distribute such shares, evidences of indebtedness, assets,
rights, cash or warrants, as the case may be, to the Exercise Price that would
then be in effect and the number of Warrant Exercise Shares that would then be
issuable upon exercise of the Warrant if such record date had not been fixed.

 

(c)                                  Pro Rata Repurchase Offer of Common Stock. 
If at any time after the issuance of the Warrant but prior to the expiration of
the Exercise Period the Company consummates a Pro Rata Repurchase Offer of
Common Stock, then the Exercise Price shall be reduced to the price determined
by the following formula:

 

EP1 = EP0  x  (OS0 x CP0) – AP
                       (OS0 – SP) x CP0

 

where

 

EP1

 

=

 

the Exercise Price in effect immediately following the application of the
adjustments in this Section 3.1(c) (but in no event greater than EP0);

 

 

 

 

 

EP0

 

=

 

the Exercise Price in effect immediately prior to the application of the
adjustments in this Section 3.1(c);

 

 

 

 

 

OS0

 

=

 

the number of Fully Diluted shares of Common Stock outstanding immediately
before consummation of such Pro Rata Repurchase Offer;

 

 

 

 

 

CP0

 

=

 

the Closing Sale Price of a share of Common Stock on the

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

trading day immediately preceding the first public announcement by the Company
or any of its Affiliates of the intent to effect such Pro Rata Repurchase Offer;

 

 

 

 

 

AP

 

=

 

the aggregate purchase price (including the fair market value, as determined in
good faith by the Board of Directors, of any non-cash consideration included
therein) paid for the shares of Common Stock repurchased in the Pro Rata
Repurchase Offer; and

 

 

 

 

 

SP

 

=

 

the number of shares of Common Stock so repurchased in the Pro Rata Repurchase
Offer.

 

In such event, the Warrant Exercise Shares issuable upon the exercise of the
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the Warrant Exercise Shares issuable upon the exercise of the Warrant before
such adjustment, and (2) the Exercise Price in effect immediately prior to the
adjustment by (y) the new Exercise Price immediately following such adjustment.
For the avoidance of doubt, no increase to the Exercise Price or decrease in the
Warrant Exercise Shares issuable upon exercise of the Warrant shall be made
pursuant to this Section 3.1(c).

 

(d)                                 Reorganization, Reclassification,
Consolidation, Merger or Sale.  In connection with any Organic Change prior to
the expiration of the Exercise Period, the Company shall make appropriate
provision to ensure that the Holder of the Warrant shall have the right to
acquire and receive, upon exercise of such Warrant, such cash, stock, securities
or other assets or property as would have been issued or payable in such Organic
Change (if the holder had exercised such Warrant immediately prior to such
Organic Change) with respect to or in exchange, as applicable, for the number of
Warrant Exercise Shares that would have been issued upon exercise of such
Warrant, if such Warrant had been exercised immediately prior to the occurrence
of such Organic Change.

 

(e)                                  Notwithstanding Section 3.1(d) or anything
contained in this Warrant Certificate, in the event of any Third Party Cash
Sale, the Company shall pay (or cause to be paid) to the Holders, with respect
to each unexercised Warrant outstanding immediately prior to the consummation of
such Third Party Cash Sale (the “Third Party Sale Closing”), cash in an amount
equal to the excess, if any, of the Third Party Sale Price over the Exercise
Price; provided, however, that no Holder shall be entitled to any payment
hereunder with respect to any portion of the Third Party Sale Price that is
contingent, deferred or escrowed unless and until such amounts are actually paid
to the holders of Common Stock or to the Company or its Subsidiaries, as
applicable.  Upon the occurrence of a Third Party Sale Closing, all unexercised
Warrants outstanding immediately prior to the Third Party Sale Closing shall
automatically be terminated and cancelled and the Company shall thereupon cease
to have any further obligations or liability with respect to the Warrants,
except as required by this Section 3.1(e).  For the avoidance of doubt, the
Holders shall not be entitled to any payment or consideration with respect to
any Third Party Cash Sale with respect to which the Third Party Sale Price is
equal to or less than the Exercise Price.

 

12

--------------------------------------------------------------------------------


 

(f)                                   Ordinary Dividends.  The Closing Sale
Price of a share of Common Stock as of the Date of Issuance is $21.33 (the
“Initial Per Share Value”).  In the event that the Exercise Price is adjusted
pursuant to Section 3.1(a) hereof, the Initial Per Share Value shall be
similarly adjusted.  To the extent that the adjustment under Section 3.1(b) with
respect to ordinary dividends would reduce the Exercise Price below the Initial
Per Share Value, as adjusted from time to time, such adjustment shall not be
made unless otherwise permitted under Section 409A of the Code.

 

Section 3.2                                    Notices.  Whenever the number
and/or kind of Warrant Exercise Shares or the Exercise Price is adjusted as
herein provided, the Company shall prepare and deliver, or cause to be prepared
and delivered, forthwith to the Holder a written statement setting forth the
adjusted number and/or kind of shares purchasable upon the exercise of the
Warrant and the Exercise Price of such shares after such adjustment, the facts
requiring such adjustment and the computation by which adjustment was made, and
give written notice to the Holder in the manner provided in Section 6.2 below,
of the record date or the effective date of the event.  Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
event.

 

Section 3.3                                    Form of Warrant After
Adjustments.  The form of the Warrant Certificate need not be changed because of
any adjustments in the Exercise Price or the number or kind of the Common Stock,
and Warrants theretofore or thereafter issued may continue to express the same
price and number and kind of shares as are stated in Warrants, as initially
issued.  The Company, however, may at any time in its sole discretion make any
change in the form of Warrant Certificate that it may deem appropriate to give
effect to such adjustments and that does not affect the substance of the Warrant
Certificate, and any Warrant Certificate thereafter issued, whether in exchange
or substitution for an outstanding Warrant Certificate, may be in the form so
changed.

 

Section 3.4                                    Deferral or Exclusion of Certain
Adjustments.  No adjustment to the Exercise Price or the number of Warrant
Exercise Shares shall be required hereunder unless such adjustment together with
other adjustments carried forward as provided below, would result in an increase
or decrease of at least one percent (1%) of the applicable Exercise Price or the
number of Warrant Exercise Shares; provided, that any adjustments which by
reason of this Section 3.4 are not required to be made shall be carried forward
and taken into account in any subsequent adjustment. No adjustment need be made
for a change in the par value of the shares of Common Stock. All calculations
under this Section 3.4 shall be made to the nearest one-one thousandth (1/1,000)
of one cent ($0.01) or to the nearest one-one thousandth (1/1,000) of a share,
as the case may be.

 

ARTICLE IV

 

TRANSFER AND EXCHANGE
OF WARRANTS

 

Section 4.1                                    Transfer of the Warrant.  The
Warrant shall only be assignable or transferable by will or by the laws of
descent and distribution, subject to any transfer restrictions set forth in the
Company’s Articles of Incorporation; provided, that the Holder may transfer all
or a portion of the Warrant to (A) the Holder’s spouse, children or
grandchildren (“Immediate

 

13

--------------------------------------------------------------------------------


 

Family Members”), (B) a trust or trusts for the exclusive benefit of such
Immediate Family Members, or (C) other parties approved by the Company;
provided, however, that no such transfer may be for consideration.

 

Section 4.2                                    Obligations with Respect to
Transfers and Exchanges of the Warrant.

 

(a)                                 All Warrant Certificates issued upon any
registration of transfer or exchange of Warrant Certificates shall be the valid
obligations of the Company, entitled to the same benefits under this Warrant
Certificate as the Warrant Certificates surrendered upon such registration of
transfer or exchange.

 

(b)                                 No service charge shall be made to the
Holder for any registration, transfer or exchange but the Company may require
payment of a sum sufficient to cover any stamp or other tax or other charge that
may be imposed on the Holder in connection with any such exchange or
registration of transfer.

 

Section 4.3                                    Registry of Warrants.

 

(a)                                 The Company shall maintain a registry
showing the name and address of the Holder as the registered holder of this
Warrant Certificate. This Warrant Certificate may be surrendered for exchange or
exercise, in accordance with its terms, at the office of the Company, and the
Company shall be entitled to rely in all respects, prior to written notice to
the contrary, upon such registry.

 

(b)                                 The Company shall register the transfer of
any portion of this Warrant Certificate in the registry upon the Holder’s
compliance with this Article IV, provided, that such transfer is made in
compliance with the Securities Act and state securities laws.

 

Section 4.4                                    Fractional Warrants.  The Company
shall not be required to effect any registration of transfer or exchange which
will result in the issuance of a warrant certificate for a fraction of a
Warrant.

 

ARTICLE V

 

OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS

 

Section 5.1                                    No Rights or Liability as
Stockholder.  Nothing contained in the Warrant shall be construed as conferring
upon the Holder or his, her or its transferees the right to vote or to receive
dividends or to consent or to receive notice as a stockholder in respect of any
meeting of stockholders for the election of directors of the Company or of any
other matter, or any rights whatsoever as stockholders of the Company.  The
consent of any Holder shall not be required with respect to any action or
proceeding of the Company and no Holder shall have any right not expressly
conferred hereunder. No holder, by reason of the ownership or possession of this
Warrant shall have any right to receive any cash dividends, stock dividends,
allotments or rights or other distributions paid, allotted or distributed or
distributable to the holders of Common Stock prior to, or for which the relevant
record date preceded, the date of the exercise of this Warrant.  No provision
hereof and no mere enumeration herein of the rights or privileges of the Holder
shall give rise to any liability of such holder for the Exercise Price hereunder
or as a

 

14

--------------------------------------------------------------------------------


 

stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

Section 5.2                                    Notice to Holders.  The Company
shall give notice to Holders by regular mail or press release if at any time
prior to the expiration or exercise in full of the Warrants, any of the
following events shall occur:

 

(a)                                 the payment of any dividend payable in any
securities upon shares of Common Stock or the making of any distribution (other
than a regular quarterly cash dividend) to all holders of Common Stock;

 

(b)                                 the issuance to all holders of Common Stock
of any additional shares of Common Stock or of rights, options or warrants to
subscribe for or purchase Common Stock or of any other subscription rights,
options or warrants;

 

(c)                                  a Pro Rata Repurchase Offer;

 

(d)                                 a dissolution, liquidation or winding up of
the Company;

 

(e)                                  an Organic Change; or

 

(f)                                   the consummation of a Third Party Cash
Sale.

 

Such giving of notice shall be initiated at least ten (10) days prior to the
date fixed as the record date or the date of closing of the Company’s stock
transfer books for the determination of the stockholders entitled to such
dividend, distribution or subscription rights, or of the stockholders entitled
to vote on such Organic Change, dissolution, liquidation or winding up, or of
the proposed date of such Third Party Sale Closing or the proposed effective
date of such Pro Rata Repurchase Offer, as applicable.  Such notice shall
specify such record date or the date of closing the stock transfer books or
proposed effective date, as the case may be.  Failure to provide such notice
shall not affect the validity of any action taken in connection with any such
dividend, distribution or subscription rights, Pro Rata Repurchase Offer, Third
Party Cash Sale, or proposed merger, consolidation, sale, conveyance,
dissolution, liquidation or winding up.  For the avoidance of doubt, no such
notice shall supersede or limit any adjustment called for by Section 3.1 by
reason of any event as to which notice is required by this Section 5.2.

 

Section 5.3                                    Lost, Stolen, Mutilated or
Destroyed Warrant Certificates.  If this Warrant Certificate is lost, stolen,
mutilated or destroyed, the Company shall issue and, if provided with all
necessary information and documents, deliver, in exchange and substitution for
and upon cancellation of the mutilated Warrant Certificate, or in lieu of and
substitution for the Warrant Certificate lost, stolen or destroyed, a new
Warrant Certificate of like tenor and representing an equivalent number of
Warrants, but only upon receipt of evidence and an affidavit reasonably
satisfactory to the Company of the loss, theft or destruction of such Warrant
Certificate, and, if requested by either the Company, a bond sufficient to
indemnify the Company against any claim that may be made against the Company on
account of the loss, theft, mutilation or destruction of any such Warrant
Certificate or the issuance of such new certificate.  Applicants for such
substitute Warrant Certificates shall also comply with such other reasonable
regulations and pay

 

15

--------------------------------------------------------------------------------


 

such other reasonable charges as the Company may prescribe and as required by
Section 8-405 of the Uniform Commercial Code as in effect in the State of New
York.

 

Section 5.4                                    No Restrictive Legends.  No
legend shall be stamped or imprinted on any stock certificate for Common Stock
issued upon the exercise of any Warrant and or stock certificate issued upon the
direct or indirect transfer of any such Common Stock.

 

Section 5.5                                    Cancellation of the Warrant.  If
the Company shall purchase or otherwise acquire the Warrant, this Warrant
Certificate shall thereupon be delivered to the Company to be cancelled by it
and retired.  The Company shall cancel all Warrant Certificates surrendered, and
accepted, for exchange, substitution, transfer or exercise in whole or in part.

 

Section 5.6                                    Reimbursement of Excise Tax.  In
the event that the Holder incurs any Excise Tax (as defined in the Holder’s
Employment Agreement) on any payments or benefits under this Warrant
Certificate, the Company shall gross-up the Holder the amount of such Excise Tax
incurred in accordance with the provisions of Section 7(b) of the Employment
Agreement (such provisions to apply irrespective of whether the Employment
Agreement or its Term continues in effect at the time of such Excise Tax) and
such Section 7(b) of the Employment Agreement relating to the Gross-Up Payment
(as defined in the Employment Agreement) shall be incorporated with full effect
into this Agreement, provided, that any reference to “you” and to “this
Agreement” in such Section 7(b) shall be deemed to refer to the Holder and this
Warrant Certificate, respectively.

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

Section 6.1                                    Binding Effects; Benefits.  This
Warrant Certificate shall inure to the benefit of and shall be binding upon the
Company and the Holder and their respective heirs, legal representatives,
successors and assigns.  Nothing in this Warrant Certificate, expressed or
implied, is intended to or shall confer on any person other than the Company and
the Holder, or their respective heirs, legal representatives, successors or
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Warrant Certificate.

 

Section 6.2                                    Notices.  Unless a provision
herein permits notice by way of a press release, any notice or other
communication required or which may be given hereunder shall be in writing and
shall be sent by certified or regular mail (return receipt requested, postage
prepaid), by private national courier service, by personal delivery or by
facsimile transmission.  Such notice or communication shall be deemed given
(i) if mailed, two (2) days after the date of mailing, (ii) if sent by national
courier service, one Business Day after being sent, (iii) if delivered
personally, when so delivered, or (iv) if sent by facsimile transmission, on the
Business Day after such facsimile is transmitted, in each case as follows:

 

if to the Company, to:

 

Genco Shipping & Trading Limited
299 Park Avenue
New York, New York 10171

 

16

--------------------------------------------------------------------------------


 

Facsimile: (646) 443-8551
Attention: John C. Wobensmith

 

with copies (which shall not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile: (212) 715-8100
Attention: Thomas E. Molner

 

if to Holder, at its address or facsimile number as appears on the books of the
Company maintained for such purpose or as specified in a notice given in
accordance with this Section 6.2.

 

Section 6.3                                    Persons Having Rights under this
Warrant Certificate.  Nothing in this Warrant Certificate expressed and nothing
that may be implied from any of the provisions hereof is intended, or shall be
construed, to confer upon, or give to, any person or corporation other than the
parties hereto and the Holder, any right, remedy, or claim under or by reason of
this Warrant Certificate or of any covenant, condition, stipulation, promise, or
agreement hereof.  All covenants, conditions, stipulations, promises, and
agreements contained in this Warrant Certificate shall be for the sole and
exclusive benefit of the parties hereto, their successors and assigns and the
Holder.

 

Section 6.4                                    Counterparts.  This Warrant
Certificate may be executed in any number of original or facsimile or electronic
PDF counterparts and each of such counterparts shall for all purposes be deemed
to be an original, and all such counterparts shall together constitute but one
and the same instrument.

 

Section 6.5                                    Effect of Headings.  The section
headings herein are for convenience only and are not part of this Warrant
Certificate and shall not affect the interpretation hereof.

 

Section 6.6                                    Amendments.

 

(a)                                 Subject to Section 6.6(b) below, this
agreement may not be amended except in writing signed by both parties hereto.

 

(b)                                 The Company may from time to time supplement
or amend this Warrant Certificate or the Warrant:

 

(i)                                     without the approval of the Holder in
order to cure any ambiguity, manifest error or other mistake in this Warrant
Certificate or the Warrant, or to correct or supplement any provision contained
herein or in the Warrant that may be defective or inconsistent with any other
provision herein or in the Warrant, or to make any other provisions in regard to
matters or questions arising hereunder that the Company may deem necessary or
desirable and that shall not adversely affect, alter or change the interests of
the Holder in any material respect, or

 

17

--------------------------------------------------------------------------------


 

(ii)                                  with the prior written consent of the
Holder.

 

(c)                                  Any amendment, modification or waiver
effected pursuant to and in accordance with the provisions of this Section 6.6
will be binding upon the Holder and upon each future Holder and the Company.  In
the event of any amendment, modification or waiver, the Company will give prompt
notice thereof to the Holder and, if appropriate, notation thereof will be made
on all Warrant Certificates thereafter surrendered for registration of transfer
or exchange. Any failure of the Company to give such notice or any defect
therein, shall not, however, in any way impair or affect the validity of any
such amendment.

 

Section 6.7                                    No Inconsistent Agreements; No
Impairment.  The Company shall not, on or after the date hereof, enter into any
agreement with respect to its securities which conflicts with the rights granted
to the Holder in the Warrant or the provisions hereof.  The Company represents
and warrants to the Holder that the rights granted hereunder do not in any way
conflict with the rights granted to holders of the Company’s securities under
any other agreements.  The Company shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of the Warrant and in the
taking of all such action as may be necessary in order to preserve the exercise
rights of the Holder against impairment.

 

Section 6.8                                    Integration/Entire Agreement. 
This Warrant Certificate is intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the Company and the Holder in respect of the
subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the Warrant.  This Warrant Certificate and the Warrant supersede
all prior agreements and understandings between the parties with respect to such
subject matter.

 

Section 6.9                                    Governing Law, Etc.  This Warrant
Certificate and each Warrant issued hereunder shall be deemed to be a contract
made under the Laws of the State of New York and for all purposes shall be
governed by and construed in accordance with the Laws of such State.  Each party
hereto consents and submits to the jurisdiction of the courts of the State of
New York and of the federal courts of the Southern District of New York in
connection with any action or proceeding brought against it that arises out of
or in connection with, that is based upon, or that relates to this Warrant
Certificate or the transactions contemplated hereby.  In connection with any
such action or proceeding in any such court, each party hereto hereby waives
personal service of any summons, complaint or other process and hereby agrees
that service thereof may be made in accordance with the procedures for giving
notice set forth in Section 6.2 hereof.  Each party hereto hereby waives any
objection to jurisdiction or venue in any such court in any such action or
proceeding and agrees not to assert any defense based on forum non conveniens or
lack of jurisdiction or venue in any such court in any such action or
proceeding.

 

Section 6.10                             Termination.  This Warrant Certificate
will terminate on the earlier of (i) such date when the Warrant has been
exercised with respect to all shares subject thereto, or (ii)

 

18

--------------------------------------------------------------------------------


 

the expiration of the Exercise Period.  The provisions of this Article VI shall
survive such termination.

 

Section 6.11                             Waiver of Trial by Jury.  Each party
hereto hereby irrevocably and unconditionally waives the right to a trial by
jury in any action, suit, counterclaim or other proceeding (whether based on
contract, tort or otherwise) arising out of, connected with or relating to this
Warrant Certificate and the transactions contemplated hereby.

 

Section 6.12                             Remedies.  The Company hereby agrees
that, in the event that the Company violates any provisions of a Warrant
(including the obligation to deliver shares of Common Stock upon the exercise
thereof), the remedies at law available to the Holder may be inadequate.  In
such event, the Holder shall have the right, in addition to all other rights and
remedies any of them may have, to specific performance and/or injunctive or
other equitable relief to enforce the provisions of this Warrant Certificate.

 

Section 6.13                             Severability.  In the event that any
one or more of the provisions contained in this Warrant Certificate, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provisions
in every other respect and of the remaining provisions contained herein and
therein shall not be affected or impaired thereby.

 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed by a duly authorized officer as of the day and year first above
written.

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

 

 

By:

/s/ Robert Gerald Buchanan

 

 

Name:

Robert Gerald Buchanan

 

 

Title:

President

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXERCISE FORM FOR HOLDER
(To be executed upon exercise of Warrant)

 

The undersigned, being the holder of the Warrant Certificate issued by Genco
Shipping & Trading Limited identified below, hereby irrevocably elects to
exercise the right to purchase the number of shares of Common Stock indicated
below pursuant to the net issuance exercise provisions of Section 2.4(a) of the
Warrant Certificate.

 

Warrant Certificate Number

 

 

 

 

 

Number of Shares of Common Stock

 

 

 

 

(Total number of shares of Common Stock for which the Warrant is being
exercised, before withholding for the Exercise Price. Not to exceed the number
of shares of Common Stock for which such Warrant is exercisable in the
aggregate.)

 

 

 

Signature of Holder:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------